DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N 15/920,856 filed on February 25, 2020. Claims 1 to 20 are currently pending with the application. Claims 1, 8 and 15 have been amended by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent No.: US 9,135,559 B1) hereinafter Chan, in view of Kanungo et al. (U.S. Publication No.: 20110258149 A1) hereinafter Kanungo, and further in view of Saraf et al. (U.S. Patent No: 10,489,284 B1) hereinafter Saraf.
As to claim 1:
Chan discloses:
A system comprising:
a hardware processor; 
a computer-readable medium having instructions stored thereon, which, when executed by the hardware processor, cause the system to [Column 3, Line 26-32 teaches a computer-readable storage medium storing executable instructions, which when executed by a processor, causes the processor to perform a process for evaluating and tuning a predictive engine in a client-server environment, the instructions causing the processor to perform the aforementioned steps]: 
obtain, at an offline analysis device, a query log from an online search engine device, the query log comprising a set of queries performed on a first database by a first version of a search engine ranking algorithm [Column 19 Lines 30-36, Column 20 Lines 42-43, Column 21 Lines 9-10 and Figure 8 teaches a distributed implementation (online and offline implementations) of the PredictionIO platform of Figure 8 Reference 805. Each deployed engine variant 820 and 822 (first version/online search engine device) passes data (obtain query log) 815 and 884 to datastore 830 (first database - online). FIG. 8 Item 832 teaches aggregated data sets 832 (query log) are sent to evaluator 840 (offline analysis device) for evaluation where 832 contains Q1, Q2, and Q3, representing 3 queries. In FIG. 8, the first variant 820 of engine A 810 (first version search engine ranking algorithm) is specified by engine parameter set 813, while the second variant 822 of engine A (first version search engine ranking algorithm) is specified by engine parameter Set 814. The examiner interprets offline analysis device and online search engine device tethered to a datastore or database to be distributed components across the network from each other and the first version of a search ranking algorithm to be either deployed engine A variant 1 or deployed engine A variant 2 or both deployed engine A variant 1 and 2]; 
obtain, at the offline analysis device, a subset of a first set of search results returned at the online search engine device in response to the set of queries and interactivity data pertaining to interactions, via a graphical user interface, between users and results in the subset of the first set of search results [Figure 4 Reference 424, Figure 8, Column 9 Lines 40-45, Column 13 Lines 6-9, Column 20 Lines 30-34 and 57-61, Column 21 Lines 5-10 teaches event server 212 is responsible for importing data (interactivity data) 211, in real-time or in batch, from user application/website (graphical user interface) or any other type of applications that may receive or collect user input, action, or information (interactivity data). Functions of data preparator 424 are to reformat and aggregate training data (search results, interactivity data, and query log) as desired, and to sample a subset of training data (subset of search results). Deployed engine variant 822 (first search engine ranking algorithm) generates predicted results 825 (first set of search results).  Predicted results (first set search results) 824 and 825 are then passed back to split test controller 860, to be exported as output 886 to user application 880 (graphical user interface). At user application 880, user actions and/or behaviors collected subsequent to receiving predicted results P1, P2, and P3 (886) from the PredictionIO platform 805 are considered as actual results A1, A2, and A3 (884) respectively. After actual results 884 are transferred to datastore 830, engine variant parameter sets, queries (query log), predicted results (query results), and actual results (interactivity data pertaining to interactions) are aggregated within datastore 830. Aggregated data sets 832 (subset search results) are sent to evaluator 840 (offline analysis device) for evaluation using the data source. Actual responses are behaviors from the end-user device specifying what the end-user has done in response to a recommendation provided in response to a query. Note: The examiner interprets Figure 4 to teach data source 422 passes data to the data preparator 424 for reformatting and data aggregation to sample a subset of training data as the data source (see Column 5 Lines 3-7). The ;
  replay, at the offline analysis device, queries in the query log, on a database, using the first version of the search engine ranking algorithm, returning a second set of search results [Column 2 Lines 46-51, Column 19 Lines 30-36, Figure 7A Item 710-725, Column 17 Lines 28-35 and Column 21 Lines 5-17 teaches a distributed (offline analysis device and offline second database) implementation of the PredictionIO platform of Figure 8 Reference 805. Evaluating the performance of the initial engine variant by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query (query log), the predicted result, and/or the actual results, including any current and subsequent end-user actions, into consideration. Engine variant parameter sets (includes first version of the search engine ranking algorithm), queries, predicted results (second set of search results), and actual results corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 are sent to evaluator 840 for evaluation. Evaluation results are sent to auto parameter tuning variant generator 850. Auto parameter tuning variant generator 850 functions in cooperation with evaluator 840 according to one of the processes discussed with reference to FIGS. 5A to 7B,. The current list of engine parameter (first version of the of the search engine ranking algorithm) sets 715 is then evaluated according to one or more pre-defined metrics at step 720, and the evaluation results 725 (second set of search results) are returned to the parameter generator, unless a maximum number of tests or time out has been reached (replay unless max is hit). The parameter generator then generates the next list of 
replay, at the offline analysis device, queries in the query log, on a database, using a second version of the search engine ranking algorithm, returning a third set of search results [Column 2 Lines 46-51, Column 19 Lines 30-36, Figure 7A Item 710-725, Column 17 Lines 28-35 and Column 21 Lines 5-17 teaches a distributed (offline analysis device and offline second database) implementation of the PredictionIO platform of Figure 8 Reference 805. Evaluating the performance of the initial engine variant by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query (query log), the predicted result, and/or the actual results, including any current and subsequent end-user actions, into consideration. Engine variant parameter sets (includes second version of the search engine ranking algorithm), queries, predicted results (third set of search results), and actual results corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 are sent to evaluator 840 for evaluation. Evaluation results are sent to auto parameter tuning variant generator 850. Auto parameter tuning variant generator 850 functions in cooperation with evaluator 840 according to one of the processes discussed with reference to FIGS. 5A to 7B,. The current list of engine parameter (first version of the of the search engine ranking algorithm) sets 715 is then evaluated according to one or more pre-defined metrics at step 720, and the evaluation results 725 (second set of search results) are returned to the parameter generator, unless a maximum number of tests or time out has been reached (replay unless max is hit). The parameter generator then generates the next list of engine parameter sets (second version of the search engine ranking algorithm), based on evaluation results of the previous list of engine parameter sets.];  
evaluate the third set of search results against the second set of search results to determine if the second version of the search engine ranking algorithm demonstrates quality improvement over the first version of the search engine ranking algorithm [Column 2 Lines 46-51, Fig 8, and Column 21 Lines 6-10 and lines 47-62 teach engine variant parameter sets, queries, predicted results, and actual results corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 are sent to evaluator 840 for evaluation (evaluate). Evaluate the performance of the initial engine variant (first version of the search engine ranking algorithm) by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query, the predicted result (first, second, and third search results), and/or the actual results, including any current and subsequent end-user actions, into consideration]; and 
in response to the evaluating, cause the online search engine device to deploy the second version of the search engine ranking algorithm for new queries on the first database [Column 2 Lines 52-68 and Column 21 Lines 17-21 teach generate a new engine parameter set based on tuning of one or more parameters of the initial engine parameter set according to the evaluation results (in response to the evaluating) of the current and/or any previously deployed engine variants; and deploy a new engine variant specified by the new engine parameter set (if necessary or desirable, replacing one or more previously deployed engine variants). The newly generated engine variants may be subsequently deployed by deployment platform 812. The cycle of prediction, evaluation, and auto parameter tuning continues as more user queries (new queries) are imported into the system].

Chan discloses most of the limitations as set forth in claim 1 but does not appear to expressly disclose produce regenerated features by joining the second set of search results with the interactivity 
Kanungo discloses:
produce regenerated features by joining the second set of search results with the interactivity data pertaining to interactions between users and results in the subset of the first set of search results  the joining comprising taking a search result in the second set of search results and assigning it interactivity data pertaining to the search result from the first set of search results, thereby regenerating features from the search result from the first set of search results for the search result in the second set of search results [Paragraph 0022 teaches user data is referenced from a user data set that may include user queries, the search results of user queries, query-result pairs, and click-based data from previously-generated search results. The search results of user queries in a user data set may be obtained from general search engines, vertical search engines, and the like. Paragraph 0028 teaches "identifiable features" refer to characteristics of the results of user queries. Paragraph 0029 teaches identifiable features may reflect any number of different characteristics or preferences for search results provided in response to a user query. As such, identifiable features may include clicks on only textual search results, clicks on vertical search results, clicks on captions and URLs of query-URL pairs, query classification confidence, vertical query confidence, overall clicks on the entire webpage, clicks on advertisements, clicks on links to see the next page of results, and other features of user queries identified based on click-based judgments. Paragraph 0045 teaches a rule set based on identifiable features of the user query "movies" may later be utilized to indicate which subsequent search results are most relevant to a user. As such, user queries that produce results with similar identifiable features may be ranked. Paragraph 0052 teaches a judge may be presented with multiple search results compiled by training set component 212. Click-based judgments might be collected and stored within a database. Such a database might reside within the ranking engine 208 and/or the data store 206.] 

train, using the regenerated features produced by the joining, a second version of the search engine ranking algorithm [Paragraph 0013 teaches determining one or more identifiable features from the training set; and based on determining one or more identifiable features, generating a rule set for ranking subsequent search results of one or more user queries. Paragraph 0024 teaches a training set refers to a collection of user data referenced from one or both of general search results and vertical search results for a user query. Paragraph 0051 teaches the search results of referenced user data are 
Note: The machine-learned ranking that uses a rule set derived from a training set is interpreted to be the claimed search engine ranking algorithm, a rule set for ranking subsequent search results of one or more user queries is interpreted to include the claimed a second version of the search engine ranking algorithm, wherein determining one or more identifiable features from the training set and based on determining one or more identifiable features generates a rule set is interpreted to be the claimed train, using the regenerated features produced by the joining.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

	Chan and Kanungo disclose most of the limitations as set forth in claim 1 but does not appear to expressly disclose replay, at the offline analysis device, queries in the query log, on a second database.
	Saraf discloses:
	replay, at the offline analysis device, queries in the query log, on a second database [Column 4 Lines 56-56  and Column 10 Lines 32-36 and 53-55 teach a Process taking a snapshot of the search environment (605).  Snapshot may include information about queries that are contemporaneous for example, queries for the 3 days (query log). Column 13 Lines 66-67 teach an example implementation where the storage medium 728 includes a distributed database and/or associated caches and servers. The Evaluation and Monitoring Subsystem 120 may also include an offline testing engine 122 that runs multiple configurations of a change on a snapshot 124 (maybe with a static index, depending on availability), produces Evaluation reports 123, e.g., Side by-Side (SxS) or AB testing reports. The snapshot 124 may include a partial capture of production data, e.g., the last 3 days, the last 7 days, the last 9 days, etc. In some implementations, the system may store a number of different snapshots 1. Column 10 35-36 teach reproducible results (query results) for any change to be tested. To elaborate, the examiner interprets snapshot creation of production environment to be the creation of a second database within a distributed database and server implementation where the snapshot is a copied version of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan and Kanungo, by incorporating an offline testing engine in a distributed environment that runs multiple configurations on a snapshot representing a second database that includes a partial capture of production and query data, as taught by Saraf (Column 4 Lines 56-65 and Column 10 Lines 53-55), because all three applications are directed to processing query data; using snapshots stored in a distributed database implementation as copies of live or production data stores contained within PredictionIO provides an environment for stable, reproducible results for any change to be tested (see Column 10 Lines 33-36).

As to claim 2:
	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claim 1.
	Saraf also discloses:
	The system of claim 1, wherein the second database is a copied version of the first database [Column 4 Lines 56-65 teaches the Evaluation and Monitoring Subsystem 120 may also include an oflline testing engine 122 that runs multiple configurations of a change on a snapshot (second database) 124 (maybe with a static index, depending on availability), produces Evaluation reports 123, e.g., Sideby-Side (SxS) or AB testing reports. The snapshot 124 may include a partial capture of production data (first database), e.g., the last 3 days, the last 7 days, the last 9 days, etc. In some implementations, the system may store a number of different snapshots 124, e.g., snapshots taken at different times].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, by incorporating an offline testing engine that runs multiple configurations on a snapshot that includes a partial capture of production data, as taught by Saraf (Column 4 Lines 56-65), because all three applications are directed to processing query data; using snapshots as copies of live or production data stores contained within PredictionIO provides an environment for stable, reproducible results for any change to be tested (see Column 10 Lines 33-36).

As to claim 3:
	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claims 1.
	Saraf also discloses:
	The system of claim 1, wherein the second database contains an index portion of the first database [Column 10 Lines 38-45 and 47-50 teaches the snapshot (second database) include a partial capture of production data, e.g., the last 3 days, the last 7 days, the last 9 days, etc. In some implementations, the snapshot may be generated from distributed logs. The distributed logs include information for indexing events (index portion of the first database), e.g., a new document (e.g., TWEET), an engagement for a document (e.g., RETWEET or a like), a new user, etc. The snapshot may include index data from one or more indices, e.g., a document index, a user index, so etc. ].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, by incorporating a snapshot that includes a partial capture of production data that information for indexing events, as taught by Saraf (Column 4 Lines 56-65), because all three applications are directed to processing query data; using snapshots as copies of live or production data 

As to claim 5:
Chan discloses:
The system of claim 1, wherein the instructions further cause the system to train the second version of the search engine ranking algorithm by adding in one or more experimental features to the first version of the search engine ranking algorithm and training weights for features of the second version of the search engine ranking algorithm using this joined second set of search results and interactivity data obtained from the online search engine device [Column 15 Lines 13-16, 25-29, 32-36 and Column 21 Lines 5-11 teach after actual results 884 are transferred to datastore 830, engine variant parameter sets, queries, predicted results, and actual results (interactivity data) corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 (first, second, and nth search engine ranking algorithms) (first, second, and nth search results) are sent to evaluator 840 for evaluation. A list of engine parameters (second version of the search engine ranking algorithm) can be generated from a base engine parameter set (first version of the search engine ranking algorithm) by incrementally changing the value of one parameter (adding in one or more experimental features) within the base parameter set. The generated list of engine parameter sets 515 are evaluated one by one at step 520 according to a chosen evaluation metric or multiple chosen metrics, until timeout or until a maximum number of tests is reached. A baseline algorithm is presented as an optional input 527 and is also evaluated. The parameter value, evaluation score (training weight), and computation time of each of the engine parameter set and the baseline algorithm are reported at step 530 as output 535].


Chan discloses:
A computerized method comprising: 
obtaining, at an offline analysis device, a query log from an online search engine device, the query log comprising a set of queries performed on a first database by a first version of a search engine ranking algorithm [Column 19 Lines 30-36, Column 20 Lines 42-43, Column 21 Lines 9-10 and Figure 8 teaches a distributed implementation (online and offline implementations) of the PredictionIO platform of Figure 8 Reference 805. Each deployed engine variant 820 and 822 (first version/online search engine device) passes data (obtain query log) 815 and 884 to datastore 830 (first database - online). FIG. 8 Item 832 teaches aggregated data sets 832 (query log) are sent to evaluator 840 (offline analysis device) for evaluation where 832 contains Q1, Q2, and Q3, representing 3 queries. In FIG. 8, the first variant 820 of engine A 810 (first version search engine ranking algorithm) is specified by engine parameter set 813, while the second variant 822 of engine A (first version search engine ranking algorithm) is specified by engine parameter Set 814. The examiner interprets offline analysis device and online search engine device tethered to a datastore or database to be distributed components across the network from each other and the first version of a search ranking algorithm to be either deployed engine A variant 1 or deployed engine A variant 2 or both deployed engine A variant 1 and 2]; 
obtaining, at the offline analysis device, a subset of a first set of search results returned at the online search engine device in response to the set of queries and interactivity data pertaining to interactions, via a graphical user interface, between users and results in the subset of the first set of search results [Figure 4 Reference 424, Figure 8, Column 9 Lines 40-45, Column 13 Lines 6-9, Column 20 Lines 30-34 and 57-61, Column 21 Lines 5-10 teaches event server 212 is responsible for importing data (interactivity data) 211, in real-time or in batch, from user application/website (graphical user interface) or any other type of applications that may receive or collect user input, action, or information ; 
replaying, at the offline analysis device, queries in the query log, on a database, using the first version of the search engine ranking algorithm, returning a second set of search results [Column 2 Lines 46-51, Column 19 Lines 30-36, Figure 7A Item 710-725, Column 17 Lines 28-35 and Column 21 Lines 5-17 teaches a distributed (offline analysis device and offline second database) implementation of the PredictionIO platform of Figure 8 Reference 805. Evaluating the performance of the initial engine ;  
replaying, at the offline analysis device, queries in the query log, on a database, using the second version of the search engine ranking algorithm, returning a third set of search results [Column 2 Lines 46-51, Column 19 Lines 30-36, Figure 7A Item 710-725, Column 17 Lines 28-35 and Column 21 Lines 5-17 teaches a distributed (offline analysis device and offline second database) implementation of the PredictionIO platform of Figure 8 Reference 805. Evaluating the performance of the initial engine variant by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query (query log), the predicted result, and/or the actual results, including any current and subsequent end-user actions, into consideration. Engine variant parameter sets (includes second version of the search engine ranking algorithm), queries, ;
evaluating the third set of search results against the second set of search results to determine if the second version of the search engine ranking algorithm demonstrates quality improvement over the first version of the search engine ranking algorithm [Column 2 Lines 46-51, Fig 8, and Column 21 Lines 6-10 and lines 47-62 teach engine variant parameter sets, queries, predicted results, and actual results corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 are sent to evaluator 840 for evaluation (evaluate). Evaluate the performance of the initial engine variant (first version of the search engine ranking algorithm) by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query, the predicted result (first, second, and third search results), and/or the actual results, including any current and subsequent end-user actions, into consideration]; and 
in response to the evaluating, causing the online search engine device to deploy the second version of the search engine ranking algorithm for new queries on the first database [Column 2 Lines .

Chan discloses most of the limitations as set forth in claim 8 but does not appear to expressly disclose producing regenerated features by joining the second set of search results with the interactivity data obtained from the online search engine device; training, using the regenerated features produced by the joining, a second version of the search engine ranking algorithm.AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 15/920,856Dkt: 3080.J85US1 Filing Date: March 14, 2018 
Kanungo discloses:
producing regenerated features by joining the second set of search results with the interactivity data obtained from the online search engine device, the joining comprising taking a search result in the second set of search results and assigning it interactivity data pertaining to the search result from the first set of search results, thereby regenerating features from the search result from the first set of search results for the search result in the second set of search results [Paragraph 0022 teaches user data is referenced from a user data set that may include user queries, the search results of user queries, query-result pairs, and click-based data from previously-generated search results. The search results of user queries in a user data set may be obtained from general search engines, vertical search engines, and the like. Paragraph 0028 teaches "identifiable features" refer to characteristics of the results of user queries. Paragraph 0029 teaches identifiable features may reflect any number of different characteristics or preferences for search results provided in response to a user 
Note: User data consisting of user queries, the search results of user queries, query-result pairs, and click-based data from previously-generated search results, wherein search results of user queries in a user data set may be obtained from general search engines, vertical search engines is interpreted to be the claimed search results with the interactivity data obtained from the online search engine device  and identifiable features of the user query "movies" may later be utilized to indicate which subsequent search results are most relevant to a user wherein user queries that produce results with similar identifiable features may be ranked is interpreted to be the claimed joining the second set of search results with the interactivity data obtained from the online search engine device. To further elaborate, the identifiable features that include clicks on only textual search results, clicks on vertical search results, clicks on captions and URLs of query-URL pairs, query classification confidence, vertical query confidence, overall clicks on the entire webpage, clicks on advertisements, clicks on links to see the next page of results, and other features of user queries identified based on click-based judgments is interpreted to be the claimed features, wherein the cited click data is interpreted to be the interactivity data (or user data). Subsequent search results is interpreted to reasonably include the claimed second AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 15/920,856Dkt: 3080.J85US1 Filing Date: March 14, 2018 
training, using the regenerated features produced by the joining, a second version of the search engine ranking algorithm [Paragraph 0013 teaches determining one or more identifiable features from the training set; and based on determining one or more identifiable features, generating a rule set for ranking subsequent search results of one or more user queries. Paragraph 0024 teaches a training set refers to a collection of user data referenced from one or both of general search results and vertical search results for a user query. Paragraph 0051 teaches the search results of referenced user data are compiled in training set component 212. Paragraph 0053 teaches the referenced user data may include search results generated by a general search engine and/or a vertical search engine. At block 304, a training set of search results from the user data is generated. The training set created at block 304 may include only vertical search results, only general search results, or may include both general and vertical search results. Click-based judgments are associated with the search results in the training set at block 306. Identifiable features are determined for the training set. Such identifiable features may include clicks on only textual search results, clicks on vertical search results, clicks on captions and URLs of query-URL pairs, query classification confidence, vertical query confidence, overall clicks on the entire webpage, clicks on advertisements, clicks on links to see the next page of results, and other features of user queries identified based on click-based judgments. Paragraph 0059 teaches a rule set is generated for implementation in machine-learned ranking. Such a rule set may include the identifiable features of block 408, the associated judgments of block 410, and the established thresholds of block 412. Machine-learned ranking refers to the automatic ranking of search results as implemented in a machine-learned model. As such, a rule set derived from a training set of previously generated search results for a 
Note: The machine-learned ranking that uses a rule set derived from a training set is interpreted to be the claimed search engine ranking algorithm, a rule set for ranking subsequent search results of one or more user queries is interpreted to include the claimed a second version of the search engine ranking algorithm, wherein determining one or more identifiable features from the training set and based on determining one or more identifiable features generates a rule set is interpreted to be the claimed train, using the regenerated features produced by the joining.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, by incorporating machine-learned ranking that utilizes training sets, wherein training sets include click data and search query results associated with user data, as taught by Kanungo (Paragraph 0013, 0022, 0024, 0028, 0029, 0045, 0051-0053, and 0059), because both applications are directed to ranking search results; incorporating machine-learned ranking that utilizes training sets, wherein training sets include click data and search query results associated with user data facilitates the ranking of search results of a subsequent, "real time" user query for the term (see Kanungo Paragraph 0028 ).

Chan and Kanungo discloses most of the limitations as set forth in claim 8 but does not appear to expressly disclose replaying, at the offline analysis device, queries in the query log, on a second database.
Saraf discloses:
replaying, at the offline analysis device, queries in the query log, on a database [Column 4 Lines 56-56  and Column 10 Lines 32-36 and 53-55 teach a Process taking a snapshot of the search 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan and Kanungo, by incorporating an offline testing engine in a distributed environment that runs multiple configurations on a snapshot representing a second that includes a partial capture of production and query data, as taught by Saraf (Column 4 Lines 56-65 and Column 10 Lines 53-55), because all three applications are directed processing search queries; using snapshots stored in a distributed database implementation as copies of live or production data stores contained within PredictionIO provides an environment for stable, reproducible results for any change to be tested (see Column 10 Lines 33-36).


	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claim 8.
	Saraf also discloses:
	The computerized method of claim 8, wherein the second database is a copied version of the first database [Column 4 Lines 56-65 teaches the Evaluation and Monitoring Subsystem 120 may also include an oflline testing engine 122 that runs multiple configurations of a change on a snapshot (second database) 124 (maybe with a static index, depending on availability), produces Evaluation reports 123, e.g., Sideby-Side (SxS) or AB testing reports. The snapshot 124 may include a partial capture of production data (first database), e.g., the last 3 days, the last 7 days, the last 9 days, etc. In some implementations, the system may store a number of different snapshots 124, e.g., snapshots taken at different times].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf, by incorporating an offline testing engine that runs multiple configurations on a snapshot that includes a partial capture of production data, as taught by Saraf (Column 4 Lines 56-65), because all three applications are directed to processing search queries; using snapshots as copies of live or production data stores contained within PredictionIO provides an environment for stable, reproducible results for any change to be tested (see Column 10 Lines 33-36).

	As to claim 10:
Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claims 8.
	Saraf also discloses:
	The computerized method of claim 8, wherein the second database contains an index portion of the first database, the index portion identifying search results documents [Column 10 Lines 38-45 .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf, by incorporating a snapshot that includes a partial capture of production data that information for indexing events, as taught by Saraf (Column 4 Lines 56-65), because all three applications are directed to processing search queries; using snapshots as copies of live or production data stores containing index information contained within PredictionIO provides an environment for stable, reproducible results for any change to be tested (see Column 10 Lines 33-36).

As to claim 12:
Chan discloses:
The computerized method of claim 8, further comprising training the second version of the search engine ranking algorithm by adding in one or more experimental features to the first version of the search engine ranking algorithm and training weights for features of the second version of the search engine ranking algorithm using this joined second set of search results and interactivity data obtained from the online search engine device [Column 15 Lines 13-16, 25-29, 32-36 and Column 21 Lines 5-11 teach after actual results 884 are transferred to datastore 830, engine variant parameter sets, queries, predicted results, and actual results (interactivity data) corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned .

As to claim 15:
Chan discloses:
A non-transitory machine-readable storage medium comprising instructions which, when implemented by one or more machines, cause the one or more machines to perform operations comprising: 
obtaining, at an offline analysis device, a query log from an online search engine device, the query log comprising a set of queries performed on a first database by a first version of a search engine ranking algorithm [Column 19 Lines 30-36, Column 20 Lines 42-43, Column 21 Lines 9-10 and Figure 8 teaches a distributed implementation (online and offline implementations) of the PredictionIO platform of Figure 8 Reference 805. Each deployed engine variant 820 and 822 (first version/online search engine device) passes data (obtain query log) 815 and 884 to datastore 830 (first database - online). FIG. 8 Item 832 teaches aggregated data sets 832 (query log) are sent to evaluator 840 (offline analysis device) for evaluation where 832 contains Q1, Q2, and Q3, representing 3 queries. In FIG. 8, the ; 
obtaining, at the offline analysis device, a subset of a first set of search results returned at the online search engine device in response to the set of queries and interactivity data pertaining to interactions, via a graphical user interface, between users and results in the subset of the first set of search results [Figure 4 Reference 424, Figure 8, Column 9 Lines 40-45, Column 13 Lines 6-9, Column 20 Lines 30-34 and 57-61, Column 21 Lines 5-10 teaches event server 212 is responsible for importing data (interactivity data) 211, in real-time or in batch, from user application/website (graphical user interface) or any other type of applications that may receive or collect user input, action, or information (interactivity data). Functions of data preparator 424 are to reformat and aggregate training data (search results, interactivity data, and query log) as desired, and to sample a subset of training data (subset of search results). Deployed engine variant 822 (first search engine ranking algorithm) generates predicted results 825 (first set of search results).  Predicted results (first set search results) 824 and 825 are then passed back to split test controller 860, to be exported as output 886 to user application 880 (graphical user interface). At user application 880, user actions and/or behaviors collected subsequent to receiving predicted results P1, P2, and P3 (886) from the PredictionIO platform 805 are considered as actual results A1, A2, and A3 (884) respectively. After actual results 884 are transferred to datastore 830, engine variant parameter sets, queries (query log), predicted results (query results), and actual results (interactivity data pertaining to interactions) are aggregated within datastore 830. Aggregated data sets 832 (subset search results) are sent to evaluator 840 (offline analysis device) for evaluation ; 
replaying, at the offline analysis device, queries in the query log, on a second database, using the first version of the search engine ranking algorithm, returning a second set of search results [Column 2 Lines 46-51, Column 19 Lines 30-36, Figure 7A Item 710-725, Column 17 Lines 28-35 and Column 21 Lines 5-17 teaches a distributed (offline analysis device and offline second database) implementation of the PredictionIO platform of Figure 8 Reference 805. Evaluating the performance of the initial engine variant by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query (query log), the predicted result, and/or the actual results, including any current and subsequent end-user actions, into consideration. Engine variant parameter sets (includes first version of the search engine ranking algorithm), queries, predicted results (second set of search results), and actual results corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 are sent to evaluator 840 for evaluation. Evaluation results are sent to auto parameter tuning variant generator 850. Auto parameter tuning variant generator 850 functions in cooperation with evaluator 840 according to one of the processes discussed with reference to FIGS. 5A to 7B,. The current list of engine parameter (first version of the of the search engine ranking algorithm) sets 715 is then evaluated according to one or more pre-defined  

replaying, at the offline analysis device, queries in the query log, on a database, using the second version of the search engine ranking algorithm, returning a third set of search results [Column 2 Lines 46-51, Column 19 Lines 30-36, Figure 7A Item 710-725, Column 17 Lines 28-35 and Column 21 Lines 5-17 teaches a distributed (offline analysis device and offline second database) implementation of the PredictionIO platform of Figure 8 Reference 805. Evaluating the performance of the initial engine variant by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query (query log), the predicted result, and/or the actual results, including any current and subsequent end-user actions, into consideration. Engine variant parameter sets (includes second version of the search engine ranking algorithm), queries, predicted results (third set of search results), and actual results corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 are sent to evaluator 840 for evaluation. Evaluation results are sent to auto parameter tuning variant generator 850. Auto parameter tuning variant generator 850 functions in cooperation with evaluator 840 according to one of the processes discussed with reference to FIGS. 5A to 7B,. The current list of engine parameter (first version of the of the search engine ranking algorithm) sets 715 is then evaluated according to one or more pre-defined metrics at step 720, and the evaluation results 725 (second set of search results) are returned to the parameter generator, unless a maximum number of tests or time out has been reached (replay unless max is hit). The parameter generator then ; 
evaluating the third set of search results against the second set of search results to determine if the second version of the search engine ranking algorithm demonstrates quality improvement over the first version of the search engine ranking algorithm [Column 2 Lines 46-51, Fig 8, and Column 21 Lines 6-10 and lines 47-62 teach engine variant parameter sets, queries, predicted results, and actual results corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 are sent to evaluator 840 for evaluation (evaluate). Evaluate the performance of the initial engine variant (first version of the search engine ranking algorithm) by computing one or more evaluation results, such as scores and/or reports, based on one or more evaluation metrics which take information such as the query, the predicted result (first, second, and third search results), and/or the actual results, including any current and subsequent end-user actions, into consideration]; and 
in response to the evaluating, causing the online search engine device to deploy the second version of the search engine ranking algorithm for new queries on the first database [Column 2 Lines 52-68 and Column 21 Lines 17-21 teach generate a new engine parameter set based on tuning of one or more parameters of the initial engine parameter set according to the evaluation results (in response to the evaluating) of the current and/or any previously deployed engine variants; and deploy a new engine variant specified by the new engine parameter set (if necessary or desirable, replacing one or more previously deployed engine variants). The newly generated engine variants may be subsequently deployed by deployment platform 812. The cycle of prediction, evaluation, and auto parameter tuning continues as more user queries (new queries) are imported into the system].

AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 15/920,856Dkt: 3080.J85US1 Filing Date: March 14, 2018 
Kanungo discloses:
producing regenerated features by joining the second set of search results with the interactivity data obtained from the online search engine device, the joining comprising taking a search result in the second set of search results and assigning it interactivity data pertaining to the search result from the first set of search results, thereby regenerating features from the search result from the first set of search results for the search result in the second set of search results [Paragraph 0022 teaches user data is referenced from a user data set that may include user queries, the search results of user queries, query-result pairs, and click-based data from previously-generated search results. The search results of user queries in a user data set may be obtained from general search engines, vertical search engines, and the like. Paragraph 0028 teaches "identifiable features" refer to characteristics of the results of user queries. Paragraph 0029 teaches identifiable features may reflect any number of different characteristics or preferences for search results provided in response to a user query. As such, identifiable features may include clicks on only textual search results, clicks on vertical search results, clicks on captions and URLs of query-URL pairs, query classification confidence, vertical query confidence, overall clicks on the entire webpage, clicks on advertisements, clicks on links to see the next page of results, and other features of user queries identified based on click-based judgments. Paragraph 0045 teaches a rule set based on identifiable features of the user query "movies" may later be utilized to indicate which subsequent search results are most relevant to a user. As such, user queries that produce results with similar identifiable features may be ranked. Paragraph 0052 teaches a judge may be presented with multiple search results compiled by training set component 212. Click-based 
Note: User data consisting of user queries, the search results of user queries, query-result pairs, and click-based data from previously-generated search results, wherein search results of user queries in a user data set may be obtained from general search engines, vertical search engines is interpreted to be the claimed search results with the interactivity data obtained from the online search engine device  and identifiable features of the user query "movies" may later be utilized to indicate which subsequent search results are most relevant to a user wherein user queries that produce results with similar identifiable features may be ranked is interpreted to be the claimed joining the second set of search results with the interactivity data obtained from the online search engine device. To further elaborate, the identifiable features that include clicks on only textual search results, clicks on vertical search results, clicks on captions and URLs of query-URL pairs, query classification confidence, vertical query confidence, overall clicks on the entire webpage, clicks on advertisements, clicks on links to see the next page of results, and other features of user queries identified based on click-based judgments is interpreted to be the claimed features, wherein the cited click data is interpreted to be the interactivity data (or user data). Subsequent search results is interpreted to reasonably include the claimed second set of search results, similar identifiable features as part of the subsequent search results is interpreted to be the claimed regenerated features. User data used to produce identifiable features that include user queries, the search results of user queries, query-result pairs, and click-based data from previously-generated search results is interpreted to include the claimed joining the second set of search results with the interactivity data pertaining to interactions between users and results in the subset of the first set of search results. In the context of the cited prior art, previously generated search results is interpreted to reasonably include any subsequent queries and search results, first, second, or third sets. Any past sets of search results are interpreted to be included in the previously generated search results,   AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5 Application Number: 15/920,856Dkt: 3080.J85US1 Filing Date: March 14, 2018 
training, using the regenerated features produced by the joining, a second version of the search engine ranking algorithm [Paragraph 0013 teaches determining one or more identifiable features from the training set; and based on determining one or more identifiable features, generating a rule set for ranking subsequent search results of one or more user queries. Paragraph 0024 teaches a 
Note: The machine-learned ranking that uses a rule set derived from a training set is interpreted to be the claimed search engine ranking algorithm, a rule set for ranking subsequent search results of one or more user queries is interpreted to include the claimed a second version of the search engine ranking algorithm, wherein determining one or more identifiable features from the training set and based on determining one or more identifiable features generates a rule set is interpreted to be the claimed train, using the regenerated features produced by the joining.]


Chan and Kanungo discloses most of the limitations as set forth in claim 15 but does not appear to expressly disclose replaying, at the offline analysis device, queries in the query log, on a second database.
Saraf discloses:
replaying, at the offline analysis device, queries in the query log, on a database [Column 4 Lines 56-56  and Column 10 Lines 32-36 and 53-55 teach a Process taking a snapshot of the search environment (605).  Snapshot may include information about queries that are contemporaneous for example, queries for the 3 days (query log). Column 13 Lines 66-67 teach an example implementation where the storage medium 728 includes a distributed database and/or associated caches and servers. The Evaluation and Monitoring Subsystem 120 may also include an oflline testing engine 122 that runs multiple configurations of a change on a snapshot 124 (maybe with a static index, depending on availability), produces Evaluation reports 123, e.g., Sideby-Side (SxS) or AB testing reports. The snapshot 124 may include a partial capture of production data, e.g., the last 3 days, the last 7 days, the last 9 days, etc. In some implementations, the system may store a number of different snapshots 1. Column 10 35-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan and Kanungo, by incorporating an offline testing engine in a distributed environment that runs multiple configurations on a snapshot representing a second that includes a partial capture of production and query data, as taught by Saraf (Column 4 Lines 56-65 and Column 10 Lines 53-55), because all three applications are directed processing search queries; using snapshots stored in a distributed database implementation as copies of live or production data stores contained within PredictionIO provides an environment for stable, reproducible results for any change to be tested (see Column 10 Lines 33-36).

As to claim 16:
	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claim 15.
	Saraf also discloses:
	The non-transitory machine-readable storage medium of claim 15, wherein the second database is a copied version of the first database [Column 4 Lines 56-65 teaches the Evaluation and Monitoring Subsystem 120 may also include an oflline testing engine 122 that runs multiple configurations of a change on a snapshot (second database) 124 (maybe with a static index, depending on availability), produces Evaluation reports 123, e.g., Sideby-Side (SxS) or AB testing reports. The .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, by incorporating an offline testing engine that runs multiple configurations on a snapshot that includes a partial capture of production data, as taught by Saraf (Column 4 Lines 56-65), because both applications are directed to testing and evalutating search engines; using snapshots as copies of live or production data stores contained within PredictionIO provides an environment for stable, reproducible results for any change to be tested (see Column 10 Lines 33-36).

As to claim 17:
Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claim 15.
	Saraf also discloses:
The non-transitory machine-readable storage medium of claim 15, wherein the second database contains an index portion of the first database, the index portion identifying search results documents, the second database [Column 10 Lines 38-45 and 47-50 teaches the snapshot (second database) include a partial capture of production data, e.g., the last 3 days, the last 7 days, the last 9 days, etc. In some implementations, the snapshot may be generated from distributed logs. The distributed logs include information for indexing events (index portion of the first database), e.g., a new document (e.g., TWEET), an engagement for a document (e.g., RETWEET or a like), a new user, etc. The snapshot may include index data from one or more indices, e.g., a document index, a user index, so etc].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention 

As to claim 19:
Chan discloses:
The non-transitory machine-readable storage medium of claim 15, wherein the operations further comprise training the second version of the search engine ranking algorithm by adding in one or more experimental features to the first version of the search engine ranking algorithm and training weights for features of the second version of the search engine ranking algorithm using this joined second set of search results and interactivity data obtained from the online search engine device [Column 15 Lines 13-16, 25-29, 32-36 and Column 21 Lines 5-11 teach after actual results 884 are transferred to datastore 830, engine variant parameter sets, queries, predicted results, and actual results (interactivity data) corresponding to the same Replay ID are aggregated within datastore 830, using the data source (data reader) or event datastore mentioned above. Aggregated data sets 832 (first, second, and nth search engine ranking algorithms) (first, second, and nth search results) are sent to evaluator 840 for evaluation. A list of engine parameters (second version of the search engine ranking algorithm) can be generated from a base engine parameter set (first version of the search engine ranking algorithm) by incrementally changing the value of one parameter (adding in one or more experimental features) within the base parameter set. The generated list of engine parameter sets 515 are evaluated one by one at step 520 according to a chosen evaluation metric or multiple chosen metrics, until timeout or until a maximum number of tests is reached. A baseline algorithm is presented .



Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent No.: US 9,135,559 B1) hereinafter Chan, in view of Kanungo et al. (U.S. Publication No.: 20110258149 A1) hereinafter Kanungo, in view of Saraf et al. (U.S. Patent No:
10,489,284 B1) hereinafter Saraf, and further in view of Vijayan et al. (US Patent No: 9,811,423 B2) hereinafter Vijayan.
As to claim 4:
	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claims 1, 2, and 3 but do not appear to disclose the system of claim 3, wherein the index portion is a version of the index portion of the first database, but having more fine-grained shards to accelerate execution time of the replaying.
	Vijayan discloses:
	The system of claim 3, wherein the index portion is a version of the index portion of the first database, but having more fine-grained shards to accelerate execution time of the replaying [Column 39 Lines 22-33 teach by storing the in-chunk index 255 in-chunk on the secondary storage devices 280 (second database), the system 200 can advantageously maintain the storage manager index 215 and/or the media agent index(es) 275 at manageable sizes. The in-chunk index 255 (fine-grained shard) is stored in the storage manager index 215 and/or the media agent index(es) 275 (version of the index portion), in addition to and/or instead of storing in storage devices 280 with the chunk 285 itself. For .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf, by incorporating in-chunk indexes stored on a secondary storage where the in-chunk index is accessible from the storage manager index for faster searching, as taught by Vijayan (Column 39 Lines 22-33), because the Vijayan and Saraf references are directed to distributed databases using indexes; snapshots containing in-chunk indexes stored within a storage manager and/or media agent index(es) allows for the ProductionIO system to advantageously maintain the incorporated storage manager index and/or media agent index(es) containing in-chunk in-chunk indexes manageable sizes and further allowing for rerunning of queries (see Vijayan Column 39 Lines 22-33 ).

As to claim 11:
	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claims 8, 9, and 10 but do not appear to disclose the computerized method of claim 10, wherein the index portion is a version of the index portion of the first database, but having more fine-grained shards to accelerate execution time of the replaying.
	Vijayan discloses:
The computerized method of claim 10, wherein the index portion is a version of the index portion of the first database, but having more fine-grained shards to accelerate execution time of the replaying [Column 39 Lines 22-33 teach by storing the in-chunk index 255 in-chunk on the secondary storage devices 280 (second database), the system 200 can advantageously maintain the storage manager index 215 and/or the media agent index(es) 275 at manageable sizes. The in-chunk index 255 .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf, by incorporating in-chunk indexes stored on a secondary storage where the in-chunk index is accessible from the storage manager index for faster searching, as taught by Vijayan (Column 39 Lines 22-33), because the Vijayan and Saraf references are directed to distributed databases using indexes; snapshots containing in-chunk indexes stored within a storage manager and/or media agent index(es) allows for the ProductionIO system to advantageously maintain the incorporated storage manager index and/or media agent index(es) containing in-chunk in-chunk indexes manageable sizes and further allowing for rerunning of queries (see Vijayan Column 39 Lines 22-33 ).

As to claim 18:
	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claims 15, 16, and 17 but do not appear to disclose the non-transitory machine-readable storage medium of claim 17, wherein the index portion is a version of the index portion of the first database, but having more fine-grained shards to accelerate execution time of the replaying.
	Vijayan discloses:
The non-transitory machine-readable storage medium of claim 17, wherein the index portion is a version of the index portion of the first database, but having more fine-grained shards to accelerate execution time of the replaying [Column 39 Lines 22-33 teach by storing the in-chunk index .
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf, by incorporating in-chunk indexes stored on a secondary storage where the in-chunk index is accessible from the storage manager index for faster searching, as taught by Vijayan (Column 39 Lines 22-33), because the Vijayan and Saraf references are directed to distributed databases using indexes; snapshots containing in-chunk indexes stored within a storage manager and/or media agent index(es) allows for the ProductionIO system to advantageously maintain the incorporated storage manager index and/or media agent index(es) containing in-chunk in-chunk indexes manageable sizes and further allowing for rerunning of queries (see Vijayan Column 39 Lines 22-33).

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Patent No.: US 9,135,559 B1) hereinafter Chan, in view of Kanungo et al. (U.S. Publication No.: 20110258149 A1) hereinafter Kanungo, in view of Saraf et al. (U.S. Patent No: 10,489,284 B1) hereinafter Saraf, and further in view of Podgorny et al. (U.S. Publication No.: 2018/0108093 A1) hereinafter Podgorny.
As to claim 6:

	Podgorny discloses:
	The system of claim 5, wherein the training uses a linear model [Paragraph 0077 teaches the predictive model 230 is trained using one or more predictive model training operations including, linear regression, linear discriminant analysis].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf (see Chan Column 11 Lines 58-64) , by incorporating a predictive model trained using one or more predictive model training operations including, linear regression, linear discriminant analysis, as taught by Pordgorny (Paragraph 0077), because all four references are directed to processing queries to provide accurate search results and predictions; training the predictive models used by PredictionIO to produce predicted results using a linear models such as linear regression increases trust of the user in PredictionIO search system (see Podgorny Paragraph 0013).

As to claim 7:
	Chan, Kanungo, and Saraf discloses all of the limitations as set forth in the rejection of claims 5 and 1 but do not appear to disclose the system of claim 5, wherein the training uses a tree model.
	Podgorny discloses:
	The system of claim 5, wherein the training uses a tree model [Paragraph 0077 teaches the predictive model 230 is trained using one or more predictive model training operations including decision trees].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as 

As to claim 13:
	Chan, Kanungo, and Saraf disclose all of the limitations as set forth in the rejection of claims 12 and 8 but do not appear to disclose the computerized method of claim 12, wherein the training uses a linear model.
	Podgorny discloses:
	The computerized method of claim 12, wherein the training uses a linear [Paragraph 0077 teaches the predictive model 230 is trained using one or more predictive model training operations including, linear regression, linear discriminant analysis].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf (see Chan Column 11 Lines 58-64) , by incorporating a predictive model 230 using one or more predictive model training operations including, linear regression, linear discriminant analysis, as taught by Pordgorny (Paragraph 0077), because the four references are directed to processing queries to provide accurate search results and predictions; training the predictive models used by PredictionIO to produce predicted results using a linear models such as linear regression increases trust of the user in PredictionIO search system (see Podgorny Paragraph 0013).


	Chan, Kanungo, and Saraf discloses all of the limitations as set forth in the rejection of claims 12 and 8 but do not appear to disclose the computerized method of claim 12, wherein the training uses a tree model.
	Podgorny discloses:
	The computerized method of claim 12, wherein the training uses a tree model [Paragraph 0077 teaches the predictive model 230 is trained using one or more predictive model training operations including decision trees].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf (see Chan Column 11 Lines 58-64) , by incorporating a predictive model trained using one or more predictive model training operations including decision trees, as taught by Pordgorny (Paragraph 0077), because the four references are directed to processing queries to provide accurate search results and predictions; training the predictive models used by PredictionIO to produce predicted results using tree models such as decision trees increases trust of the user in PredictionIO search system (see Podgorny Paragraph 0013).

As to claim 20:
	Chan, Kanungo, and Saraf discloses all of the limitations as set forth in the rejection of claims 19 and 15 but do not appear to disclose the non-transitory machine-readable storage medium of claim 19, wherein the training uses a linear model.
	Podgorny discloses:
The non-transitory machine-readable storage medium of claim 19, wherein the training uses a linear model [Paragraph 0077 teaches the predictive model 230 is trained using one or more predictive model training operations including, linear regression, linear discriminant analysis].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Chan, Kanungo, and Saraf (see Chan Column 11 Lines 58-64) , by incorporating a predictive model trained using one or more predictive model training operations including, linear regression, linear discriminant analysis, as taught by Pordgorny (Paragraph 0077), because the four references are directed to processing queries to provide accurate search results and predictions; training the predictive models used by PredictionIO to produce predicted results using a linear models such as linear regression increases trust of the user in PredictionIO search system (see Podgorny Paragraph 0013).

Response to Arguments
Regarding the Office Action rejection of claim 1, 8 and 15 under 35 U.S.C. 103, the applicant presents the following arguments in the 02/25/2020 remarks:
“the joining operation of the present claims is different than merely aggregating a bunch of search results with a bunch of interactivity data. Rather, it involves taking a result in the second set of search results and specifically assigning it the interactivity data from the identical result in the first set of search results. Kanungo fails to teach this sort of specific assigning of interactivity data from one set of search results to search results in another set of search results.”

Examiner respectfully presents the following response to the Applicant’s amendments:
Applicant’s arguments have been fully considered but they are not persuasive. The examiner respectfully submits that Kanungo’s teaching of methods and computer-storage media having 
As mentioned in the Office Action mailed on 12/01/2020, the examiner interprets user data consisting of user queries, the search results of user queries, query-result pairs, and click-based data 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762.  The examiner can normally be reached on Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        /USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169